688 S.E.2d 19 (2010)
Elizabeth Elaine PARDUE
v.
Michael BRINEGAR and wife, April B. Brinegar; Frances Brinegar.
No. 387A09.
Supreme Court of North Carolina.
January 29, 2010.
McElwee Firm, PLLC, by John M. Logsdon, North Wilkesboro, for plaintiff-appellant.
Stone & Christy, P.A., by Bryant D. Webster, Black Mountain, for defendant-appellees.
PER CURIAM.
For the reasons stated in the dissenting opinion, the decision of the Court of Appeals is reversed and the case is remanded to that court for further remand to the trial court for entry of judgment for plaintiff.
REVERSED AND REMANDED.